Citation Nr: 0839422	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 22, 2005 
for grant of Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from July 1956 to 
February 1960.  The veteran died on November [redacted], 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2003.  During his 
lifetime, he was service-connected for rheumatoid arthritis 
evaluated as 100 percent disabling since May 1973.

2.  A written claim for DIC was not received by VA until 
November 22, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to November 22, 
2005, for grant of DIC pursuant to 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 
3.400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions specify that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

On November 22, 2005, the appellant submitted to VA her claim 
for compensation on a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By a Surviving Spouse or Child (Including 
Death Compensation If Applicable).  Attached to her claim was 
the veteran's death certificate showing he died on November 
[redacted], 2003, due to aspiration pneumonia and neuromuscular 
dysphagia.  In addition, she submitted a letter in which she 
indicated she was requesting a death benefit and a widow's 
pension.  She also stated that she had completed the form a 
year earlier, but never mailed it because she was told she 
was not eligible, but since learned that she is eligible for 
a pension.  She further indicated that, since she anticipates 
losing her job, it is more critical to her now.  

By the January 2006 rating decision, entitlement to DIC under 
38 U.S.C.A. § 1318 was granted because the veteran had been 
rated totally disabled by reason of service-connected 
disability for a period of 10 years or more immediately 
preceding his death (service-connected was established for 
rheumatic arthritis with Marie-Strumpell's disease rated 100 
percent from May 11, 1973).  Service connection for the cause 
of the veteran's death, however, was denied.

The effective date for this award of benefits was established 
as November 22, 2005, the date of receipt of the appellant's 
claim.  The appellant disagreed with that assignment of the 
effective date in a Notice of Disagreement received in 
November 2006.  She contends that she called VA approximately 
a month after the veteran's death to inquire if she was 
entitled to any benefits and was told that, because of the 
amount of her income from her job, she would not be entitled 
to any benefits.  So she did not pursue it.  She claims that, 
since a VA representative told her she was not entitled to 
benefits when she made her initial request and this was 
wrong, that she should be entitled to accrued benefits from 
the time of the veteran's death in 2003.

Before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  38 C.F.R. 
§ 3.1(p) (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312 
(2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Nonetheless, a call or visit to the RO inquiring about 
benefits could constitute an informal claim (if specific 
enough) and if it has been reduced to written form in the 
claims folder.  38 C.F.R. § 3.1(p) (2008): Shield v. Brown, 8 
Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 28, 
30 (1994).  

In the present case, there is no written record in the claims 
folder of any call made by the appellant to VA inquiring 
about entitlement to death benefits.  In fact, the claims 
file is void of any written notification of the veteran's 
death until the appellant's claim filed in November 2005.  It 
is VA's procedure to render to writing on a Report of Contact 
any telephone calls advising VA of the death of a veteran.  
See VA manual M21-1MR.  

There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
there is no evidence in the claims file showing that the 
appellant actually contacted VA in 2003 after the veteran's 
death. The appellant has only submitted her own 
unsubstantiated statements that she contacted VA.  Therefore 
the presumption of regularity applies, and the Board can only 
conclude that VA did not receive notice of the veteran's 
death until November 2005.  Thus, an earlier effective date 
is not warranted because there is nothing in the claims file 
to support the finding of an earlier informal claim having 
been received.

Even if the Board were to take the appellant's statements as 
true, the alleged faulty advice by the VA representative with 
whom the appellant spoke could not be the basis of granting 
an earlier effective date.  Generally faulty advice on the 
part of VA employees cannot serve as a basis for an earlier 
effective date because VA is not bound to grant benefits due 
to such an administrative error.  See Owings v. Brown, 8 
Vet.App. 17, 23 (1995); McTighe v. Brown, 7 Vet.App. 29, 30 
(1994) (statute specifically provides that effective date of 
DIC benefits award is date of application, and earlier 
effective date is not allowable under equitable estoppel 
because payment of government benefits must be authorized by 
statute) (citing OPM v. Richmond, 496 U.S. 414, 424, 110 
S.Ct. 2465, 2471, 110 L.Ed.2d 387 (1990)); see also Lozano v. 
Derwinski, 1 Vet.App. 184, 186 (1991).  Thus, an earlier 
effective date cannot be based upon the faulty advice the 
appellant may have received from the VA representative.

Finally, when the veteran died, VA was not under obligation 
to advise the appellant of her possible entitlement to VA 
benefits.  See Lyman v. Brown, 5 Vet. App. 194, 197 (1993) 
(VA is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.).  In addition, any failure on VA's part to 
properly notify the appellant of her eligibility status for 
benefits does not toll the statutory time period set forth in 
38 U.S.C.A. § 5110.  See Andrews v. Principi, 351 F.3d 1134, 
1137 (Fed. Cir. 2003) (VA's failure to notify a veteran 
pursuant to 38 U.S.C.A. § 7722(b) and (c)(1) may not serve as 
the basis for tolling the time period in § 5110(b)(1) and 
awarding an effective date in contravention of the statute.).  
While it is unfortunate that the appellant did not learn 
earlier of all the benefits she was entitled to upon the 
veteran's death, the evidence does not support a finding that 
the appellant filed a claim for death benefits, including for 
DIC pursuant to 38 U.S.C.A. § 1318, prior to November 22, 
2005.  The preponderance of the evidence being against the 
appellant's claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the appellant's claim must be 
denied.


ORDER

Entitlement to an effective date prior to November 22, 2005 
for grant of Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


